DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 21 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Franz on 8 February 2021.
The application has been amended as follows: 
Claim 1, line 13 “and the order determined” has been replaced with --and the order are determined--
Claim 1, lines 14-15 “the set of network element” has been replaced with --the set of network elements--
Claim 12, line 2 “a data processing apparatus of one or more computers” has been replaced with --a data processing apparatus comprising one or more computers--
Claim 12, line 16 “and the order determined” has been replaced with --and the order are determined--
Claim 12, lines 17-18 “the set of network” has been replaced with --the set of network elements--
Claim 12, line 22 “the set of network element” has been replaced with --the set of network elements--
Claim 20, line 14 “and the order determined” has been replaced with --and the order are determined--
Claim 20, lines 16-17 “the set of network” has been replaced with --the set of network elements--
Response to Arguments
Applicant’s arguments, see page 7, filed 21 October 2020, in view of the amendments with respect to claims 1-20 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see page 7, filed 21 October 2020, in view of the amendments with respect to claims 12-20 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 21 October 2020, in view of the amendments with respect to claims 1-20 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/Examiner, Art Unit 2469